FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

COMITE DE JORNALEROS DE               
REDONDO BEACH; NATIONAL DAY
LABORER ORGANIZING NETWORK,                 No. 06-55750
              Plaintiffs-Appellees,
                                             D.C. No.
               v.                         CV-04-09396-CBM
CITY OF REDONDO BEACH,
             Defendant-Appellant.
                                      

COMITE DE JORNALEROS DE               
REDONDO BEACH; NATIONAL DAY
                                            No. 06-56869
LABORER ORGANIZING NETWORK,
             Plaintiffs-Appellees,
                                             D.C. No.
                                          CV-04-09396-CBM
                 v.
                                              ORDER
CITY OF   REDONDO BEACH,
               Defendant-Appellant.
                                      
                   Filed October 15, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.



                             17317